Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
To summarize: Restriction is proper as the disclosed inventions are independent/distinct. (Shopping Cart which identifies and follows a person versus a Road car which identifies and follows a lead vehicle). The two species do not render each other obvious in either direction, they are/would be separately classified, and a full search for both inventions would require separate search strings/terms and classifications to be searched to reveal pertinent art.
Claim 1 would be the genus claim, a generalized claim which both species would be encompassed under.
Species 1 would be the road vehicle implementation(s) with corresponding figures 1-5,

    PNG
    media_image1.png
    277
    576
    media_image1.png
    Greyscale

Species 2 would be the shopping cart implementation(s) with corresponding figures 6-14.

    PNG
    media_image2.png
    430
    585
    media_image2.png
    Greyscale

The species are independent and distinct because they are unrelated in the physical structures of the controlled object in both construction and function (a road vehicle versus a shopping cart). While they both may follow a “mobile terminal” how each of these function/go about that following is unrelated to each other beyond a generalized level of this object should follow the terminal.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The shopping cart embodiments would be classified within/require searching of at least B62B5/0026, B62B5/0069, or B62B 5/00. The road vehicle embodiments would be B60W30/165 or B60W 40/04. These classification do not overlap in scope (B62B5 is directed to handcarts (such as the shopping cart) whereas B60W30 (and W40) is directed to road vehicles. As such a search of one group of categories wouldn’t reveal art of the other categories.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is required under 35 U.S.C 121 to elect a single disclosed species, or single grouping of patently indistinct species, for persecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661